Citation Nr: 0120204	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

INTRODUCTION

The appellant had active military service from September 1979 
to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In April 2001, a hearing was held 
before the undersigned.  At the hearing, the appellant 
submitted additional evidence.  Since he waived the RO's 
consideration of this evidence, the case need not be remanded 
to the RO for issuance of a supplemental statement of the 
case.  38 C.F.R. § 20.1304(c).

At the April 2001 Travel Board hearing, it was mistakenly 
indicated that a claim concerning the submission of new and 
material evidence for service connection for a skin disorder 
was before the Board on appeal.  A present review of the 
record reveals that this issue was denied by the RO in a 
March 1999 rating decision, and that the appellant filed a 
notice of disagreement (NOD) with respect to that decision 
when he filed his substantive appeal on his psychiatric claim 
in August 1999.  A Statement of the Case was issued on the 
skin claim in September 1999, but the appellant did not file 
a substantive appeal.  The appellant's April 2001 Travel 
Board hearing testimony cannot constitute a timely appeal 
since it was not received until long after the appeal period 
had expired.  Consequently, despite what was indicated during 
the April 2001 hearing, this issue is not presently before 
the Board.  


FINDINGS OF FACT

1.  In August 1997, the RO denied, on the merits, the claim 
for service connection for a psychiatric disorder.  The 
appellant was notified of that decision in August 1997, but 
did not appeal.

2.  Some of the evidence received since 1997 in support of 
the appellant's attempt to reopen his claim for service 
connection for a psychiatric disorder is new and material and 
sufficient to reopen this claim. 

CONCLUSIONS OF LAW

1.  The August 1997 rating decision that denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2000).

2.  New and material evidence has been received, and the 
appellant's claim for service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1997 rating decision denied service connection for 
an acquired psychiatric disorder, finding that there was no 
evidence indicating the appellant's manic depressive disorder 
was possibly related to his military service.  Rating actions 
are final and binding based on evidence on file at the time 
the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a). 

In an August 1997 letter, the RO informed the appellant of 
the denial of this claim.  He did not disagree with that 
determination.  Rather, he merely submitted another claim in 
May 1998.  Although the second claim was received within the 
one-year appellate period, it cannot constitute a notice of 
disagreement because the appellant indicated no disagreement 
with the August 1997 rating decision.  Therefore, the August 
1997 rating decision is final. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence received since 1997 is new in that it was not 
previously of record.  It is necessary, therefore, to decide 
if this evidence is material.  To be material, it must be (a) 
relevant in that it bears directly and substantially on the 
matter under consideration, and (b) so significant, either by 
itself or with other evidence, that it must be considered in 
order to fairly decide the claim.  See 38 C.F.R. § 3.156(a) 
(emphasis added).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a). 

The Board concludes that the appellant has submitted material 
evidence.  The basis of the prior denial of this claim was 
that the appellant's current psychiatric disorder was not 
shown to be related to his military service.  The additional 
medical evidence shows continued treatment for a psychiatric 
disorder, as well as statements from the appellant's treating 
psychiatrist that this condition is related to his military 
experiences.  The new evidence at least "contribute[s] to a 
more complete picture of the circumstances surrounding the 
origin" of the appellant's psychiatric disorder, to include 
the issue of whether such a disorder was, in fact, incurred 
during his military service.  The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
appellant is required to comply with the duty to assist.  


ORDER

As new and material evidence has been received to reopen the 
appellant's claim for service connection for an acquired 
psychiatric disorder, the claim is reopened, and, to that 
extent only, the appeal is granted.


REMAND

Since the RO only addressed whether new and material evidence 
had been submitted to reopen this claim, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time on the merits of 
this claim.  Accordingly, this claim must be remanded to the 
RO to adjudicate this claim on the merits.  

Also, a remand is required due to a recent significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because of the change in 
the law brought about by the VCAA, a remand of this claim is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The appellant has been receiving Social Security disability 
benefits since approximately 1995 due to his psychiatric 
disorder.  VA is required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  Therefore, the RO must request these 
records.

The appellant has stated that he began receiving treatment 
for his psychiatric disorder in 1994.  However, the evidence 
in the claims file shows that he participated in drug and/or 
alcohol rehabilitation programs on at least three occasions 
between 1982 and 1996.  It is possible that the records from 
these periods of rehabilitation discuss any psychiatric 
symptomatology that the appellant was experiencing during 
this time and prior to beginning treatment in 1994.  For that 
reason, they should be requested.  Also, the appellant 
testified that he has been receiving treatment since 1999 
from Dr. Franklin Milgrim, a private psychiatrist.

It is clear that VA records exist that have not been 
obtained.  The appellant testified that he began receiving 
treatment at the VA Medical Center in Los Angeles in 1994, 
and a letter from a psychiatrist at that facility indicated 
that the appellant had been treated since 1995.  The only VA 
records associated with the claims file are dated in 1997 and 
1998, and the RO only requested records beginning in 1997.  
The appellant's complete VA file must be obtained because 
these records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The appellant has discussed symptomatology he experienced 
during service, allegedly the precursor to his post-service 
diagnosis of a psychiatric disorder.  He has referenced 
difficulties with his superiors and receiving certain 
demotions or punishments as a result of his behavior.  The RO 
should obtain his military personnel records to see if they 
substantiate his contentions.

Also, the appellant had service with the Army Reserves from 
1982 to 1984.  His service medical records do not contain a 
copy of his separation examination upon discharge from active 
duty.  The RO should contact all appropriate sources, to 
include the appellant's prior Reserve unit(s), to see if 
additional service medical records exist.

The VCAA requires that a medical examination be conducted 
when necessary to make a decision on the claim.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  In this case, such an 
examination is needed.  The appellant has not undergone VA 
examination.  Although Dr. Milgrim rendered a medical opinion 
as to the etiology of the appellant's current psychiatric 
condition, there is no indication that the opinion was based 
upon review of pertinent medical evidence.  In fact, it seems 
that the opinion was based solely on the history as reported 
by the appellant.  For these reasons, it is necessary that a 
medical professional review the claims file, including the 
service medical records, and provide an opinion as to the 
exact nature and etiology of any current psychiatric 
disorder.  

The appellant is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and request the 
appellant's administrative records/service 
personnel records, especially any 
information on disciplinary actions taken 
during service.  Since the appellant was 
in the Reserves, the RO should also ensure 
that all service medical records have been 
obtained, to include asking that NPRC 
conduct an additional search and 
contacting the appellant's prior Reserve 
duty station(s) to search for any records.  
Associate all requests and records 
received with the claims file.  If records 
are unavailable from any sources, a 
negative reply is requested.

2.  The RO should request the appellant's 
medical and adjudication records from the 
Social Security Administration.  
Associate all correspondence and any 
records received with the claims file.

3.  The RO should request that the 
appellant provide a list of any private 
medical providers who have treated him for 
his psychiatric condition since his 
separation from service.  This list should 
include: 

? information on his participation in drug 
and/or alcohol rehabilitation programs 
on at least three occasions between 1982 
and 1996.  

? treatment from Dr. Franklin Milgrim 
since 1999.

The appellant should provide the 
appropriate releases so that the RO can 
request such records, and the 
authorizations for release of information 
must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records should be 
fully documented.  If any private 
treatment records are not obtained, the RO 
should inform the appellant of the records 
that the RO was unable to obtain, 
including what efforts were made to obtain 
the records.  The RO should also inform 
the appellant what further action, if any, 
will be taken by the RO with respect to 
his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

4.  The RO must obtain the appellant's 
treatment records from the VA Medical 
Center in Los Angeles for all treatment 
since 1994.  The RO should continue to 
request these VA records, either until 
the records are obtained or it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

5.  After obtaining all of the above 
treatment, Social Security, and military 
records, to the extent possible, the RO 
should schedule the appellant for a VA 
psychiatric examination.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder, including this remand. 

All necessary tests should be conducted 
to determine the nature and etiology of 
the appellant's current psychiatric 
disorder(s).  Thereafter, the examiner 
should render an opinion as to the date 
of onset and etiology of any current 
psychiatric disorder(s).  Is it at least 
as likely as not that a chronic 
psychiatric disorder was present during 
service?  Is it at least as likely as 
not that any current psychiatric 
disorder is related to any in-service 
disease or injury?  The examiner must 
discuss the opinions from Dr. Milgrim.  
The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

6.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
must also ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

7.  Thereafter, the RO should readjudicate 
this claim on a de novo basis.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals



 



